Citation Nr: 1809287	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-16 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether there was clear and unmistakable error in a July 1974 rating decision that denied service connection for schizophrenia.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for schizophrenia. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to February 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the claim to reopen a claim for service connection for schizophrenia.  In his notice of disagreement, the Veteran raised the issue of CUE in the July 1974 rating decision which denied service connection for a mental condition.  The RO readjudicated the claim to include the CUE matter in the statement of the case.

The Veteran presented testimony at a Board hearing in April 2017, and a transcript of the hearing is associated with his claims folder.  At the hearing, the Veteran indicated that he would waive RO consideration of additional evidence submitted, and afterwards additional evidence was submitted.  

The issue of entitlement to service connection for schizophrenia, on its merits based on new and material evidence, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed July 1974 rating decision denied service connection for schizophrenia on the basis that the evidence did not show that preexisting schizophrenia was aggravated in service.

2.  The July 1974 rating decision denying service connection for psychiatric disorder (on the basis that it existed prior to service and was not aggravated by service) considered the correct evidence and applied the correct law existent at that time; it did not involve an error that would undebatably lead to a different result if such error were corrected.  

3.  The evidence received since the July 1974 rating decision relates to service aggravation of preexisting schizophrenia.


CONCLUSIONS OF LAW

1.  The July 1974 rating decision denying service connection for schizophrenia is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  The July 1974 rating decision denying service connection for psychiatric disability was not clearly and unmistakably erroneous.  38 C.F.R. § 3.105 (2016).

3.  New and material evidence has been received to reopen the claim for service connection for schizophrenia. 38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Clear and Unmistakable Evidence in July 1974 Rating Decision

The Veteran seeks service connection for schizophrenia.  He contends that there was clear and unmistakable error in the July 1974 rating decision denying service connection for schizophrenia.  The rating decision found schizophrenia had preexisted service and was not aggravated by service.

The Veteran was notified of that decision and of his right to appeal it within 1 year thereof in July 1974, and he did not appeal it or submit new and material evidence within 1 year of that date.  The Board notes that additional VA treatment records (approximately 4 pages) were added to the file within a year of the July 1974 decision, but there is no indication they were submitted by the Veteran and they do not indicate that his preexisting mental health disorder increased in service beyond its natural progression.  38 C.F.R. § 3.156(a) (1973).

Accordingly, that unappealed rating decision is final, and may not be revised based on the evidence of record at the time of the decision unless it is shown that the decision was clearly and unmistakably erroneous.  38 U.S.C.A. § 7105.  Where clear and unmistakable error is found in a prior RO decision, the prior decision will be reversed or revised.  For the purpose of authorizing benefits, reversal or revision of the prior decision on the grounds of clear and unmistakable error has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105 (a).

Clear and unmistakable error is a very specific and rare kind of error; it is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  To find clear and unmistakable error, the correct facts, as they were known at the time, must not have been before the adjudicator (a simple disagreement as to how the facts were weighed or evaluated will not suffice) or the law in effect at that time was incorrectly applied; the error must be undebatable and of a sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and the determination of clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication.  Allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of clear and unmistakable error.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105 (a); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993).

Absent evidence to the contrary and consistent with the holdings of the Court, the Board will presume the RO correctly discharged its official duties, to include consideration of all evidence then of record and proper consideration and application of all relevant laws and regulations.  See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992).

Based upon the evidence of record at the time of the July 1974 rating decision, the Board finds that there was not clear and unmistakable error in that decision.   

Regarding the presumption of soundness, in 1974 the law provided, as it does today, that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111. 

The evidence of record at the time of the July 1974 decision denying service connection for schizophrenia shows that the Veteran graduated with a bachelor of arts in psychology from a university in 1969.  On his service entrance examination in January 1973, he reported that he had been hospitalized at the Langley Porter Psychiatric Hospital for 13 days in July 1970, for mental disorder, and that he had been rejected from service due to a mental disorder in July 1971, and found to be 4F.  The service examiner found that this was not considered disqualifying.  

While the Veteran had not been completely forthcoming and cooperative with health care providers after he had a schizophrenic reaction in service (in fact, he refused to permit them to obtain his pre-service treatment records), they were able to discern that he had schizophrenic reaction and that he had had it before service.  

The evidence at that time included his March 1973 service entrance examination where he reported that he had been rejected for service in July 1971.  He also reported, after having an episode of schizophrenia in October 1973, that he joined the service despite a history of mental illness.  He also reported after he was treated for mental illness in service that he had been hospitalized on 2 or 3 occasions pre-service, and health care providers determined that he had a schizophrenic episode while stationed in Germany.  

The service treatment records show that the Veteran reported he had been privately treated at a neuropsychiatric facility in San Francisco two or three times, from July to August 1970 and again in February 1973.  At another time he reported a hospitalization in July 1969 for 13 days.  The private facility refused to release any information without an authorization signed by the Veteran, which he refused to provide.  He also had a questionable history of 2 suicide attempts.  

The Veteran reported one his pre-service hospitalizations followed his attempting to commit suicide by jumping off of the Golden Gate Bridge, and it resulted in his being hospitalized for 13 days.  Also, he reported during service that he had preached outside of a hotel in San Francisco at one point, and had been unable to live up to the career expectations of one with a degree in psychology, instead having been unemployed for 3 years and wanting to play golf (for a living) even though he was not good at it.  It was noted that his picture was of marginal functioning before service.  After the in-service schizophrenic episode, he went into remission as reflected by February 1974 VA treatment records (also in service), and he no longer needed hospitalization.  

The Veteran has argued that the July 1974 decision was clearly and unmistakably erroneous because his mental health condition was not noted at the time he entered active duty and because there is no medical evidence showing he had a mental health condition at the time he entered service.  He has asserted that he was not treated or diagnosed with any mental health condition prior to the service and that he told "the examiner this because I was freaking out and was totally delusional when I had my break down in the service.  I started to hear voices that would just tell me what to say and I would repeat it."  However, he also reported at that time/service entrance (at a time he reports he was found "medically fit for duty") that he had been psychiatrically hospitalized for 13 days prior to service.  He feels that he should be considered sound upon entrance onto active duty because there is no medical evidence suggesting otherwise.  Consequently, it appears that the Veteran is essentially requesting that the Board reweigh or reevaluate the evidence and reach a different conclusion.  However, such a disagreement with how the facts were weighed or evaluated is not clear and unmistakable error.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).

In light this evidence, the Board concludes that there was no clear and unmistakable error in the July 1974 rating decision denying service connection for schizophrenia.  The RO's July 1974 rating decision considered the correct evidence and applied the correct law existent at that time; it did not involve an error that would undebatably lead to a different result if such error were corrected.  

B. New and Material Evidence

The next question before the Board is whether the claim may be reopened and allowed based on new and material evidence.  Among the evidence submitted in connection with the attempt to reopen is a May 2017 letter from a VA psychiatric nurse practitioner, which indicates that it was her professional opinion, based on the Veteran's military medical records and timeline and trajectory of his mental illness, that his diagnosis of schizophrenia was more likely than not triggered and exacerbated by his service, and so he should be awarded service connection.  The Board accordingly finds that new and material evidence has been received, and that the claim should be reopened.  A final decision on the merits of the reopened claim will be made after development action ordered in the remand section below is completed.  


ORDER

The appeal regarding an allegation of CUE in a July 1974 rating decision that denying service connection for a schizophrenia is denied.

New and material evidence has been received to reopen the claim for service connection for schizophrenia.  To this extent only, the appeal is allowed.  


REMAND

Service era evidence of record indicates that the Veteran was hospitalized at the Langley Porter Psychiatric Hospital on at least 2 occasions before his March 1973 Army service entrance, and that he had been disqualified or rejected from at least one other branch of service before being enlisted in the army.  That hospital recently indicated that those records can be obtained upon request.  The records from the Veteran's other service enlistment attempts have not been obtained, and they may contain helpful information.  Additionally, the Veteran testified in April 2017 that he had received treatment post-service at Ft. Riley and that he had also been awarded Social Security Administration benefits.  The record suggests that this may have been due to his mental illness.  He also submitted a May 2017 letter from a VA psychiatric nurse practitioner, who reported that she has been treating him since August 2011.  

VA has a duty to obtain all of these records in order to assist the Veteran with his claim.  The Board notes that the Veteran refused to permit the service department to obtain his records from the Langley Porter Psychiatric Hospital while he was in service, and that he did not respond to the RO's November 2013 request for his authorization to obtain them on his behalf.  The Board also notes, however, that VA's duty to assist is not a one-way street.  The Veteran cannot expect VA to obtain his records without proper authorization from him, and it is those records which may result in a grant of his claim, which is what he has appealed for.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  In light of this, it would not be wise for the Veteran to prevent VA from obtaining those records on his behalf.  The Board finds that it must remand the claim in order to assist the Veteran with it pursuant to 38 C.F.R. § 3.159 (2016).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any additional relevant records, including:

a)  All records of treatment which the Veteran has received from the Langley Porter Psychiatric Hospital from prior to his March 1973 Army service enlistment, including hospitalizations in July 1969 for 13 days, from July to August 1970, and again in February 1973.    

b)  All records associated with the Veteran's attempted service enlistment(s) with other branches of the Department of Defense prior to and since his March 1973 Army enlistment.  

c)  All Social Security Administration decisions on any disability insurance benefits he claimed, as well as the records relied on by the Social Security Administration in making its determination(s) concerning such claim(s).  

d)  Records of treatment the Veteran received after February 1974, as a civilian, at Ft. Riley.  

e)  Any additional outstanding VA and/or private medical records of psychiatric treatment which the Veteran has received since service, including from August 2011 to present.  

2.  After the above development is completed, make arrangements for a VA psychiatric examination, as indicated below.  It is imperative that the claims file be made available to and thoroughly reviewed by the examiner in connection with the examination.  The examiner should render an opinion with detailed reasons and analysis as to the following:

a. Did the Veteran's current schizophrenia clearly and unmistakably (obvious, manifest, undebatable) exist prior to service?  Please consider and discuss as necessary the May 2017 opinion by S.D.H, NP.
b. If the answer to question (a) is yes, then the examiner should render an opinion with detailed reasons and analysis as to whether any increase in severity of the Veteran's preexisting schizophrenia during service was clearly and unmistakably (obvious, manifest, undebatable) due to the natural progress of the disease.  Please consider and discuss as necessary the May 2017 opinion by S.D.H, NP.

A complete rationale must be provided for all opinions.  If the examiner cannot provide any of the requested opinions without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter readjudicate the Veteran's claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


